DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 16 December 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 16 September 2021. Interpretation of the claims under 35 U.S.C. 112(f) is withdrawn in light of the amendments to the claims. Claim 4 is newly added; claims 1-4 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first calculation section" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is additionally a lack of clarity in this limitation, as claim 1 refers to the correlation being obtained by the processor, rather than a first 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " a processor configured to obtain a correlation between a compression depth and the information corresponding to 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " a processor configured to obtain a correlation between a compression depth and the information corresponding to the magnitude of the compression by using the compression depth calculated based on second-order integration of the acceleration acquired from the first sensor, and the information corresponding to the magnitude of the compression acquired from the second sensor, the correlation between the compression depth and the information corresponding to the magnitude of the compression being modelled non-linearly; calculate a compression depth of a compression operation performed after the correlation has been calculated, based on the information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the correlation" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “a first sensor which detects acceleration”, “a second sensor which outputs information corresponding to a magnitude of 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 7 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the processor is further configured to: obtain an average correlation which is an average of a plurality of the correlations obtained by the first calculation section; and calculate a compression depth of a compression operation 
Besides the abstract idea of claim 1, claim 3 recites the limitation “the second sensor is a magnetic sensor; the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target; a movable section that is provided in an opposed position to the fixed section so as to be movable in a direction of the compression; a magnetic field generating section that generates a magnetic field; and a magnetic field detecting section that detects the magnetic field; the magnetic field generating section is provided in one of the fixed section and the movable section, and the magnetic field detecting section is provided in the other of the fixed section and the movable section; the first sensor is disposed in the fixed section; and the magnetic field generating section, the magnetic field detecting section, and the first sensor disposed in the fixed section are arranged side by side in the direction of the compression.” The claim element of claim 1 of a compression depth calculating device is recited with a high level of generality (as written, the actions of the calculation sections may be performed by a human alone or with a generic computer). As described in the 101 rejection of claim 1, the second sensor and related structures constitute only generic sensors, such that constitute extra-solution activity and do not integrate the judicial exception into a practical application. In particular, the hardware features discussed in claim 3 serve only to provide a means for generation of data in order to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1).
Regarding claim 1, Kandori teaches a compression depth calculating device which calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the device comprising: a first sensor which detects an acceleration of a movement of a compressed part of the target due to a compression operation (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); a second sensor which outputs information corresponding to a magnitude of a compression on the compressed part of the target due to the compression operation (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); a processor (Processing unit 23, Fig. 1) configured to obtain a correlation between a compression depth and the information corresponding to the magnitude of the compression by using 
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a 
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of Nysaether in order to provide a well-known alternative method of depth calculating which overcomes the known accuracy issues associated with a double-integration-only method.
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis 
Regarding claim 3, Kandori, Nysaether, and Woerlee teach the compression depth calculating device according to claim 1. Kandori additionally teaches wherein the second sensor is a magnetic sensor (Magnetic sensor 19, Fig. 1-2); the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target (fixed portion 15, Fig. 2); a movable section that is provided in an opposed position to the fixed section so as to be movable in a direction of the compression (Movable portion 14, Fig. 2); a magnetic field generating section that generates a magnetic field (Paragraph 0032—magnetic field generating means; Transmitter coil 12, Fig. 1-2); and a magnetic field detecting section that detects the magnetic field (Paragraph 0032—magnetic field sensing means; receiver coil 11, Fig. 1-2); the magnetic field generating section is provided in one of the fixed section and the movable section (Transmitter coil 12 on fixed portion 15, Fig. 2), and the magnetic field detecting section is provided in the other of the fixed section and the movable section (receiver coil 11 on movable portion 14, Fig. 2); the first sensor is disposed in the fixed section (acceleration sensor 13 on fixed portion 15, Fig. 2); and the magnetic field generating section, the magnetic field detecting section, and the first sensor disposed in the fixed section are arranged side by side in the direction of the compression (Positions of transmitting coil 12, receiver coil 11, and acceleration sensor 13, Fig. 2).
Regarding claim 4, Kandori teaches a method for operating a compression depth measurement device that calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the method 
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a second-order integration of acceleration information as a means of creating dimensionally compatible forms of the same sensor signals, however in the form of a displacement rather than an acceleration (Paragraph 0007) and discloses experimentation utilizing this method rather than the second-differential method (Figures 6 and 9 illustrate the second-order integration of the acceleration waveform being used rather than second-order differentiation of the magnetic displacement).
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of 
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1), further in view of Kaufman (US 20170273864 A1).
Regarding claim 2, Kandori teaches the compression depth calculating device according to claim 1. Kandori additionally teaches the calculation of a compression depth of a compression operation performed after a correlation has been calculated for a previous compression operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the 
However, Kandori does not specifically teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section. Kaufman teaches a system and method for providing feedback to a rescuer performing CPR (Abstract) which calculates information such as compression depth (Paragraph 0004—may monitor quality of some components of CPR as it is being performed, such as by monitoring depth of chest compressions), wherein the system may display present a compression quality score which depends on the compression depth and which may be a running average of the current score and the previous three scores (Paragraphs 0118-0119).  The combination of Nysaether and Kandori with Kaufman would thus teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section, as Kaufman teaches obtaining averages of a score which depends on compression depth from previous compressions and Kandori teaches calculation of a correlation as well as calculating values for multiple compressions, such that a combination could calculate the average. Furthermore, the combination would thus additionally teach the processor calculates a compression depth of a compression operation performed after the average correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the average correlation, when the compression operation is performed after the average correlation has been calculated. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Kandori with the averaging of Kaufman in order to predictably improve the accuracy of the depth calculation while reducing unnecessary indicators of deviations or ‘bad’ compressions by eliminating the effects of singular, minor deviations through averaging and instead focusing on lingering or large deviations which would noticeably alter the average.
Response to Arguments
Applicant’s arguments, see pages 9-10 of applicant's remarks, filed 16 December 2021, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C 103 regarding the teaching of the limitation “information corresponding to the magnitude of the compression being modelled non-linearly” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woerlee as described in further detail above in this action. Newly added claim 4 is additionally rejected under 35 U.S.C. 103 for similar reasoning.
However, applicant’s arguments that Kandori teaches away from the use of second order integration is not persuasive. Kandori teaches away from the use of second order integration alone due to lack of accuracy; however, Nysaether specifically teaches use of second order integration with a compensation signal for overcoming the known accuracy problems with double integration methods. 
Additionally, applicant’s arguments that Kandori fails to teach information corresponding to the magnitude of the compression is not persuasive. In particular, the claim language of “information corresponding to the magnitude” is inclusive of teachings regarding sensor information which is not directly equal to the magnitude of the compression, but which does correspond to the magnitude of the compression, such as in Kandori.
Applicant’s arguments, see page 10 of applicant's remarks, filed 16 December 2021, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman as described in further detail above in this action.
Applicant's arguments filed 16 December 2021 with respect to the rejection of claims 1-3 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

The applicant additionally argues that claim 1 is subject matter eligible because the claim integrates the abstract ideas into a practical application by way of technical improvements by solving the technical problem that a compression depth that is suddenly changed cannot be calculated accurately when such a sudden change in compression depth appears in one of the plural compression operations. However, the claims may not yet be seen as an improvement in technology as the claimed subject matter is taught by the prior art, such that no improvement is seen.
The applicant additionally argues that the claimed device calculates a compression depth and then provides a user with a notification based on the calculated depth, which is argued to be a practical application. However, Applicant’s amended independent claim 1 simply lists steps of data gathering and output (i.e. detecting data using the sensors and outputting a notification based on the calculations) wherein the output is not itself prophylaxis or treatment for a disease, such that additional elements simply amount to insignificant extra-solution activity.
Claims 1-3 thus remain rejected under 35 U.S.C. 101.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791